UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                             )
VINCENT MICHAEL MARINO,      )
                             )
          Plaintiff,         )
                             )
       v.                    )                     Civil Action No. 11-813 (RMC)
                             )
CENTRAL INTELLIGENCE AGENCY, )
et al,                       )
                             )
          Defendants.        )
                             )

                                MEMORANDUM OPINION

              Vincent M. Marino, proceeding pro se, sues a host of Defendant Agencies 1 under

the Freedom of Information Act, 5 U.S.C. § 552, and the Privacy Act, 5 U.S.C.A. § 552a, for

documents related to an alleged 1996 operation during which physicians “intentionally surgically

implant[ed] . . . electronic tracking & listening devices in Marino’s brain & or body.” Pl.’s

Opp’n [Dkt. 28] at 1 (unchanged original). The Complaint will be dismissed.

              Mr. Marino’s Complaint is very simple:




1
  Defendants are Central Intelligence Agency (“CIA”), National Security Agency (“NSA”),
Defense Intelligence Agency (“DIA”), National Aeronautics Space Administration (“NASA”),
Defense Advance Research Project Agency (“DARPA”), National Reconnaissance Office
(“NRO”), Federal Bureau of Investigation (“FBI”), National Geospatial Intelligence Agency
(“GIA”), National Security Counsel (“NSC”), Defense Threat Reduction Agency (“DTRA”),
Office of Science and Technology (“OSTP”), National Science Foundation (“NSF”), National
Security Director (“NSD”), Drug Enforcement Administration (“DEA”), Department of Defense
(“DOD”), United States Department of State (“DOS”), Federal Bureau of Prisons (“BOP”),
Department of Homeland Security (“DHS”), Department of Energy (“DOE”), United States
Department of Justice (“DOJ”), the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(“ATF”), Commander U.S. Army Intelligence & Security Command (“AISC”), Department of
the Army (“Army”), the Office of the Judge Advocate General (“JAG”), Commandant of the
Marine Corps, Headquarters U.S. Marine Corps. (“USMC”), Department of the Air Force
(“USAF”), and Department of the Navy Headquarters (“Navy”).
          Hand over records concerning Plaintiff Vincent Michael Marino . . .,
          consisting of all records generated by [the Defendant Agencies]
          concerning the November 24, 1996 surgical implantation of numerous
          devices in Plaintiff Marino’s brain & body by the . . . defendants . . .
          while Marino was under general anesthesia at Massachusetts General
          Hospital “MGH” owned by Partner Health Care Systems Inc Boston
          Massachusetts for a “RUSE” Laparocsopic exploratory surgery & bullet
          removal . . . .

Compl. ¶ 1 (errors in original).

               Mr. Marino elaborates in his Complaint that “MGH’s staff surgically placed

numerous electronic satellite tracking, listening microchips in Marino’s body & brain.” Id. ¶ 38.

He alleges that the Defendants used

          super advanced, sophisticated billion dollar intelligence communications
          satellites, echelon intelligence, artificial intelligence, nanotechnology
          intelligence, Quantum Computer Intelligence surveillance technologies
          connected to super advanced computers transmitting to & from Marino’s
          implanted devices in Marino’s brain & body . . . being used in research &
          development & surveillance study, project at Marino’s physical & mental
          health expense.

Id. ¶ 39. As a result of this surgery, Mr. Marino contends that he “was filmed conducting

paranormal, esoteric, phenomena events” from February 7, 2004 after 10 p.m. through February

28, 2004. Pl.’s Opp’n ¶ 6.

               The Complaint will be dismissed under Rule 12(b)(1) of the Federal Rules of

Civil Procedure. “[F]ederal courts are without power to entertain claims otherwise within their

jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of merit,’

Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579 (1904); ‘wholly insubstantial,’

Bailey v. Patterson, 369 U.S. 31, 33 (1910); ‘plainly unsubstantial,’ Levering & Garriques Co. v.

Morrin, 289 U.S. 103, 105 (1933); or ‘no longer open to discussion,’ McGilvra v. Ross, 215 U.S.

70, 80 (1909).” Hagans v. Lavine, 415 U.S. 528, 536-37 (1974). “A dismissal on this ground is

warranted only ‘where [] a claim is wholly insubstantial and frivolous.’” Fiorani v. United

                                               2
States, No 06-739, 2006 WL 3791384 (D.D.C. Dec. 22, 2006) (quoting Bell v. Hood, 327 U.S.

678, 682-83 (1946) (alterations in original)). Claims involving “bizarre conspiracy theories” or

“fantastic government manipulation of [one’s] will or mind” are “essentially fictitious’” and

“devoid of merit.” Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994).

               Mr. Marino seeks documentation to support a fantastic scenario of government

manipulation of his mind through the insertion of electronic devices in his brain and body. His

scenario is “clearly fanciful.” Id. at 331.   Complaints seeking access to information from the

federal government are subject to dismissal where the plaintiff’s stated belief that the relevant

agency maintains the information sought is factually frivolous. See Burr v. Huff, 112 Fed. Appx.

537 (7th Cir. Oct. 14, 2004) (affirming dismissal of a FOIA complaint where facts alleged were

too “insubstantial” to establish federal jurisdiction). Because Mr. Marino’s imaginary account of

electronic devices is the sole basis for his requests to the Defendant Agencies, the Court will

dismiss his Complaint.

               Mr. Marino further filed a motion to compel the NSA, CIA, NGA, NASA, BOP,

DOJ, USAF, DOJ, and National Intelligence Director’s Office to “publicly inform Marino . . .

[of] the specific location of the defendant’s installed GPS tracking & listening devices in

Marino’s brain & body.” That motion will be denied as moot.

               A memorializing Order accompanies this Memorandum Opinion.


Date: September 28, 2012                                                /s/             _
                                                           ROSEMARY M. COLLYER
                                                           United States District Judge




                                                3